DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 03/05/2021
In the instant Amendment, Claims 1, 4, 12 and 16 have been amended. Claims 21 have been added. Claims 1, 12 and 16 are independent claims.  Claims 1-21 have been examined and are pending.  This Action is made FINAL.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/17/2020, 12/15/2020 and 12/30/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicants’ arguments with respect to claim 21 have been considered but are moot in view of the new ground(s) of rejection.  

Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 03/05/2021 with respect to the rejections of claims 1-20 have been fully considered but are not persuasive.
As to independent claims 1, 12 and 16, Applicants stated in arguments that the combination of Eschbach 1 (US 20070177759) and Cherry fails to teach or  (Applicant Arguments/Remarks, 03/05/2021, pages 7-9).
The Examiner disagrees with the Applicants. The Examiner respectfully that the combination of Eschbach 1 and Cherry do disclose the cited limitations. For example, Eschbach 1 discloses rendering the at least one watermark piece on the content such that the data element overlays the at least one watermark piece (Eschbach: par 0029; in order to embed or overlay the watermark image, it is necessary to compute the corresponding image areas of the watermark image. After calculating the variance values between the target image and the watermark, the resulting variance being depicted in array 610, it is then possible to analyze or sort the variances, rendering in this case). Cherry discloses watermark piece so as to render the at least one watermark on the content as a masked watermark (Cherry: fig. 3; Col 11, lines 31-47; the portioning/watermark module may be configured to interact with the layering module to incorporate one or more portions or watermarks with one or more layers [] when another layer in the plurality of layers in the final image is substantially overlapped with the portion and/or watermark layer, the image of the portion and/or watermark is not visible with the final image). 
As to dependent claims 3, 5, 9, 13 18 and 20, Applicants stated in arguments that the combination of Eschbach 1 (US 20070177759), Cherry, and Eschbach 2 (US 20160344891) fails to teach or suggest "responsive to determination that a watermark threshold is not satisfied, rendering a (Applicant Arguments/Remarks, 03/05/2021, pages 9-11).
The Examiner disagrees with the Applicants. The Examiner respectfully that the combination of Eschbach 1, Cherry, and Eschbach 2 do disclose the cited limitations. For example, Eschbach 2 discloses responsive to determination that a watermark threshold is not satisfied, rendering a complement watermark on the content, wherein the complement watermark corresponds to a portion of the watermark not included in the masked watermark (Eschbach; par 0035; fig.5; the system may also consider a second threshold amount that is lower than the first threshold. If the system cannot print at least the second threshold amount of the watermark in the white space, then the system may modify the entire watermark so that it is invasive; par 0038; to convert the non-invasive watermark to be invasive; par 0039; the system determines that only a portion of the watermark needs to be modified to be invasive).
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (313) 446-6644 to schedule an interview.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Eschbach et al. (“Eschbach,” US 20070177759, published on 08/02/2007) in view of Cherry et al. (“Cherry,” US 9449250, published on 09/20/2016)
Regarding Claim 1; 
Eschbach discloses a method comprising: 
segmenting a watermark into a plurality of watermark pieces (par 0039; fig. 1; when documents need to be rendered with an image-wise watermark; par 0011; analyzing the watermark image by dividing the watermark image into a plurality of smaller areas and determining a characteristic metric for the areas thereof; determining, based upon at least one of the characteristic metrics, at least one location for the watermark image to be overlaid onto the target image); and 
for at least one watermark piece of the plurality of watermark pieces, responsive to determination of a data element of content being present at a location within the content at which to apply the at least one watermark piece (par 0039; fig. 6; when documents need to be rendered with an image-wise watermark [] the target image may vary with each printed document; par 0009; analyzing the target image by dividing the target image into a plurality of smaller areas and determining a characteristic metric for the areas thereof; and determining, based upon the characteristic metric, at least one location for the watermark image to be overlaid onto the target image), 
rendering the at least one watermark piece on the content such that the data element overlays the at least one watermark piece (par 0029; in order to embed or overlay the watermark image, it is necessary to compute the corresponding image areas of the watermark image. After calculating the variance values between the target image and the watermark, the resulting variance being depicted in array 610 of FIG. 6, it is then possible to analyze or sort the variances, rendering in this case);

However, in an analogous art, Cherry discloses image download protection system/method that includes: 
watermark piece so as to render the at least one watermark on the content as a masked watermark (Cherry: fig. 3; Col 11, lines 31-43; the portioning/watermark module may be configured to interact with the layering module to incorporate one or more portions or watermarks with one or more layers [] when another layer in the plurality of layers in the final image is substantially overlapped with the portion and/or watermark layer, the image of the portion and/or watermark is not visible with the final image). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Cherry with the method/system of Eschbach to include watermark piece so as to render the at least one watermark on the content as a masked watermark. One would have been motivated to protected from being downloaded by providing a substitute image in its place, identified by a plurality of layers that are configured to look substantially similar to the original image (Cherry: abstract).

Regarding Claim 2; 
Eschbach in combination with Cherry disclose the method of claim 1,
Eschbach further discloses wherein the plurality of watermark pieces correspond to a first plurality of watermark pieces and the watermark is a first  (Eschbach: par 0006; fig. 1; when an image-wise watermark is to be employed, and it is desirable to either make the mark visible or to hide the mark; par 0011; analyzing the watermark image by dividing the watermark image into a plurality of smaller areas and determining a characteristic metric for the areas thereof; determining, based upon at least one of the characteristic metrics, at least one location for the watermark image to be overlaid onto the target image), and 
the method further comprises: 
segmenting the watermark into a plurality of second watermark pieces piece (Eschbach: par 0039; fig. 6; par 0009; analyzing the target image by dividing the target image into a plurality of smaller areas and determining a characteristic metric for the areas thereof); and
for at least one watermark piece of the plurality of second watermark pieces (Eschbach: par 0009; analyzing the target image by dividing the target image into a plurality of smaller areas and determining a characteristic metric for the areas thereof), responsive to determination of a data element of the content being present at a location within the content at which to apply the at least one watermark piece of the plurality of second watermark pieces (Eschbach: par 0032; fig. 8; it is assumed that the "best" overlay areas are those with the least image contrast (indicated by an "X"), since the image contrast will act as localized noise with respect to the watermark. It will, however, be appreciated that this applies in the case where it is desirable to view the watermark—for example a visible watermark overlay using a glossmark. In the opposite case, where desirable to hide the watermark, it may be preferable to place the watermark in areas having greater image contrast), 
 (Eschbach: par 0010; determining, based upon the characteristic metric, at least one location for a watermark image to be overlaid onto the target image, and overlaying said watermark image on the target image in the at least one location; and a printing engine for receiving the target image with the overlaid watermark image and rendering the image on a substrate).  
Eschbach discloses rendering the at least one second watermark piece on the content such that the data element overlays the second watermark piece so as to render the second instance of the watermark recited above, but does not explicitly disclose the masked watermark is a first masked watermark; watermark as a second masked watermark.
However, in an analogous art, Cherry discloses image download protection system/method that includes: 
masked watermark is a first masked watermark (Cherry: Col 11, lines 34-36; fig. 3; a portion and/or watermark may be an object incorporated with a plurality of pixels that helps mask the image; Col 12; lines 5-6; the portioning/watermark module may also be configured to generate multiple portions and/or watermarks);
watermark as a second masked watermark (Cherry: Col 11, lines 34-36; fig. 3; a portion and/or watermark may be an object incorporated with a plurality of pixels that helps mask the image; Col 12; lines 5-6; the portioning/watermark module may also be configured to generate multiple portions and/or watermarks)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of  watermark as a second masked watermark. One would have been motivated to protected from being downloaded by providing a substitute image in its place, identified by a plurality of layers that are configured to look substantially similar to the original image (Cherry: abstract).

Regarding Claim 12;
This Claim recites a non-transitory machine-readable medium that perform the same steps as method of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

	
Regarding Claim 16;
This Claim recites a system that perform the same steps as method of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

Regarding Claim 17;
This Claim recites a system that perform the same steps as method of Claim 2, and has limitations that are similar to Claim 2, thus are rejected with the same rationale applied against claim 2.  



Claims 3-11, 13-15 and18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eschbach et al. (US 20070177759) in view of Cherry et al. (US 9449250) and further in view of Eschbach et al. (“Eschbach,” US 20160344891, published on 11/24/2016)
Regarding Claim 3
Eschbach in combination with Cherry disclose the method of claim 1, 
Eschbach in combination with Cherry disclose all the limitations as recited above, but do not explicitly disclose responsive to determination that a watermark threshold is not satisfied, rendering a complement watermark on the content, wherein the complement watermark corresponds to a portion of the watermark not included in the masked watermark.  
However, in an analogous art, Eschbach discloses applying a content-variable watermark to a document system/method that includes:
responsive to determination that a watermark threshold is not satisfied, rendering a complement watermark on the content, wherein the complement watermark corresponds to a portion of the watermark not included in the masked watermark (Eschbach; par 0035; fig.5; the system may also consider a second threshold amount that is lower than the first threshold. If the system cannot print at least the second threshold amount of the watermark in the white space, then the system may modify the entire watermark so that it is invasive; par 0038; to convert the non-invasive watermark to be invasive; par 0039; the system determines that only a portion of the watermark needs to be modified to be invasive).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of  and Cherry to include responsive to determination that a watermark threshold is not satisfied, rendering a complement watermark on the content, wherein the complement watermark corresponds to a portion of the watermark not included in the masked watermark. One would have been motivated to determine whether a threshold amount of the non-invasive watermark can be printed in a white space of the document; and creating a secure copy of the document with the watermark (Eschbach: abstract).
	
Regarding Claim 4
Eschbach in combination with Cherry and Eschbach disclose the method of claim 3, 
Eschbach further discloses wherein the complement watermark complements the first masked watermark, such that the complement watermark and the masked watermark form a complete watermark (Eschbach: fig. 5; par 0039; the system determines that only a portion of the watermark needs to be modified to be invasive, the system will print the non-invasive portion of the watermark to cover a portion of the document's white space, and it will print the modified, invasive portion of the watermark to cover a portion of the document's other areas (i.e., non-white space)).  
One would have been motivated to determine whether a threshold amount of the non-invasive watermark can be printed in a white space of the document; and creating a secure copy of the document with the watermark (Eschbach: abstract).



Regarding Claim 5
Eschbach in combination with Cherry disclose the method of claim 2, 
Eschbach in combination with Cherry disclose all the limitations as recited above, but do not explicitly disclose responsive to determination that a watermark threshold is not satisfied, rendering a complement watermark on the content, wherein the complement watermark corresponds to a portion of the watermark not included in the second masked watermark wherein the complement watermark complements the second masked watermark, such that the complement watermark and the second masked watermark form a complete watermark.  
However, in an analogous art, Eschbach discloses applying a content-variable watermark to a document system/method that includes:
responsive to determination that a watermark threshold is not satisfied, rendering a complement watermark on the content (Eschbach; par 0035; fig.5; the system may also consider a second threshold amount that is lower than the first threshold. If the system cannot print at least the second threshold amount of the watermark in the white space, then the system may modify the entire watermark so that it is invasive; par 0038; to convert the non-invasive watermark to be invasive; par 0039; the system determines that only a portion of the watermark needs to be modified to be invasive, the system will print the non-invasive portion of the watermark to cover a portion of the document's white space, and it will print the modified, invasive portion of the watermark to cover a portion of the document's other areas), wherein the complement watermark corresponds to a portion of the watermark not included in the second masked watermark wherein the complement watermark complements the second masked watermark (Eschbach: par 0031; document dynamically apply a watermark to a document in a way that helps ensure that the watermark will be visible [] in general, a "non-invasive" watermark is a watermark or portion of a watermark that does not cover the other printed content that appears on the document [] on the other hand, an "invasive" water mark is one that covers at least a portion of the document's original content; par 0039; the system will print the non-invasive portion of the watermark to cover a portion of the document's white space, and it will print the modified, invasive portion of the watermark to cover a portion of the document's other areas (i.e., non-white space), such that the complement watermark and the second masked watermark form a complete watermark (Eschbach: par 0039; the system will print the non-invasive portion of the watermark to cover a portion of the document's white space, and it will print the modified, invasive portion of the watermark to cover a portion of the document's other areas (i.e., non-white space)).  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Eschbach with the method/system of Eschbach and Cherry to include responsive to determination that a watermark threshold is not satisfied, rendering a complement watermark on the content, wherein the complement watermark corresponds to a portion of the watermark not included in the second masked watermark wherein the complement watermark complements the second masked watermark, such that the complement watermark and the second masked watermark form a complete watermark. One would have been motivated to determine whether a threshold amount of the non-invasive watermark can be printed in a white space of the document; and creating a secure copy of the document with the watermark (Eschbach: abstract).
Regarding Claim 6
Eschbach in combination with Cherry and Eschbach disclose the method of claim 3, 
Eschbach further discloses wherein the complement watermark is rendered in a blank area in the content (Eschbach: par 0039; the system will print the non-invasive portion of the watermark to cover a portion of the document's white space).  
One would have been motivated to determine whether a threshold amount of the non-invasive watermark can be printed in a white space of the document; and creating a secure copy of the document with the watermark (Eschbach: abstract).

Regarding Claim 7
Eschbach in combination with Cherry and Eschbach disclose the method of claim 3, 
Eschbach further discloses wherein the complement watermark is rendered in a manner as to not overlay a data element in the content (Eschbach: par 0031; document dynamically apply a watermark to a document in a way that helps ensure that the watermark will be visible [] in general, a "non-invasive" watermark is a watermark or portion of a watermark that does not cover the other printed content that appears on the document).  
One would have been motivated to determine whether a threshold amount of the non-invasive watermark can be printed in a white space of the document; and creating a secure copy of the document with the watermark (Eschbach: abstract).
Regarding Claim 8
Eschbach in combination with Cherry and Eschbach disclose the method of claim 3, 
Eschbach further discloses, wherein the complement watermark includes a first complement watermark and a second complement watermark (Eschbach: par 0005; when the system determines that the amount of the non-invasive watermark that can be printed in the white space is less than the first threshold, it will modify at least a portion of the non-invasive watermark to comprise an invasive watermark portion).  
One would have been motivated to determine whether a threshold amount of the non-invasive watermark can be printed in a white space of the document; and creating a secure copy of the document with the watermark (Eschbach: abstract).

Regarding Claim 9; 
Eschbach in combination with Cherry disclose the method of claim 2, 
Eschbach in combination with Cherry disclose all the limitations as recited above, but do not explicitly disclose responsive to determination that a watermark threshold is not satisfied, rendering a first complement watermark and a second complement watermark on the content.  
However, in an analogous art, Eschbach discloses applying a content-variable watermark to a document system/method that includes:
responsive to determination that a watermark threshold is not satisfied, rendering a first complement watermark and a second complement watermark on the content (Eschbach: par 0035; fig.5; the system may also consider a second threshold amount that is lower than the first threshold. If the system cannot print at least the second threshold amount of the watermark in the white space, then the system may modify the entire watermark so that it is invasive; par 0034; if at least the threshold amount of the watermark can be printed in the white space, then a print device of the system may print the complete watermark and the document content on the substrate so that the watermark and document content are both visible on the resulting document. On the other hand, if at least the first threshold amount of the watermark cannot be printed in the white space, then the system may modify at least a portion of the non-invasive watermark to be invasive using processes).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Eschbach with the method/system of Eschbach and Cherry to include responsive to determination that a watermark threshold is not satisfied, rendering a first complement watermark and a second complement watermark on the content. One would have been motivated to determine whether a threshold amount of the non-invasive watermark can be printed in a white space of the document; and creating a secure copy of the document with the watermark (Eschbach: abstract).

Regarding Claim 10;
Eschbach in combination with Cherry and Eschbach disclose the method of claim 9, 
Eschbach further discloses wherein the first complement watermark complements the first masked watermark and the second complement watermark complements the second masked watermark (Eschbach: par 0005; when the system determines that the amount of the non-invasive watermark that can be printed in the white space is less than the first threshold, it will modify at least a portion of the non-invasive watermark to comprise an invasive watermark portion; par 0039; the system will print the non-invasive portion of the watermark to cover a portion of the document's white space, and it will print the modified, invasive portion of the watermark to cover a portion of the document's other areas (i.e., non-white space)).   
One would have been motivated to determine whether a threshold amount of the non-invasive watermark can be printed in a white space of the document; and creating a secure copy of the document with the watermark (Eschbach: abstract).

Regarding Claim 11;
Eschbach in combination with Cherry and Eschbach disclose the method of claim 9, 
Eschbach further discloses wherein the first complement watermark complements the first masked watermark and the second complement watermark complements the first masked watermark (Eschbach: par 0005; when the system determines that the amount of the non-invasive watermark that can be printed in the white space is less than the first threshold, it will modify at least a portion of the non-invasive watermark to comprise an invasive watermark portion; par 0039; the system will print the non-invasive portion of the watermark to cover a portion of the document's white space, and it will print the modified, invasive portion of the watermark to cover a portion of the document's other areas (i.e., non-white space)).   
(Eschbach: abstract).

Regarding Claim 13;
This Claim recites a non-transitory machine-readable medium that perform the same steps as method of Claim 3, and has limitations that are similar to Claim 3, thus are rejected with the same rationale applied against claim 3.  

Regarding Claim 14;
This Claim recites a non-transitory machine-readable medium that perform the same steps as method of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4.  

Regarding Claim 15;
This Claim recites a non-transitory machine-readable medium that perform the same steps as method of Claim 7, and has limitations that are similar to Claim 7, thus are rejected with the same rationale applied against claim 7.  

Regarding Claim 18;
This Claim recites a system that perform the same steps as method of Claim 3, and has limitations that are similar to Claim 3, thus are rejected with the same rationale applied against claim 3.  

Regarding Claim 19;
This Claim recites a system that perform the same steps as method of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4.  

Regarding Claim 20;
This Claim recites a system that perform the same steps as method of Claim 5, and has limitations that are similar to Claim 5, thus are rejected with the same rationale applied against claim 5.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eschbach et al. (US 20070177759) in view of Cherry et al. (US 9449250) and further in view of Wang et al. (“Wang,” US 20090060261, published on 03/05/2009) and Eschbach et al. (“Eschbach,” US 20160344891, published on 11/24/2016)

Regarding Claim 21;
Eschbach in combination with Cherry disclose the method of claim 1, 
Eschbach in combination with Cherry disclose all the limitations as recited above, but do not explicitly disclose responsive to determination that a threshold number of complete watermarks are not visible when the content is displayed.
However, in an analogous art, Wang discloses applying a content-variable watermark to a document system/method that includes: 
responsive to determination that a threshold number of complete watermarks are not visible when the content is displayed (Wang: par 0005; determining a watermark to be embedded in the image; embedding the watermark into the image using a multi-dimensional threshold array, wherein at least one input thereto is a phase shift value; and outputting the watermarked image containing the embedded digital watermark, wherein the image includes an invisible digital watermark).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wang with the method/system of Eschbach and Cherry to include responsive to determination that a threshold number of complete watermarks are not visible when the content is displayed. One would have been motivated to generation of invisible correlation-based digital watermarks embedded in halftone images (Wang: abstract).
Wang discloses all the limitations as recited above, but do not explicitly disclose rendering a complement watermark at another location within the content where no data elements are present, wherein the complement watermark corresponds to a portion of the watermark not included in the masked watermark such that the complement watermark and the masked watermark form a complete watermark.
However, in an analogous art, Eschbach discloses applying a content-variable watermark to a document system/method that includes:
rendering a complement watermark at another location within the content where no data elements are present (Eschbach: par 0031; text-based document includes a substantial amount of white space, so watermark can be applied to document in a non-invasive way such that the watermark remains visible and does not interfere with the document's original content), wherein the complement watermark corresponds to a portion of the watermark not included in the masked (Eschbach: par 0039; the system determines that only a portion of the watermark needs to be modified to be invasive, the system will print the non-invasive portion of the watermark to cover a portion of the document's white space, and it will print the modified, invasive portion of the watermark to cover a portion of the document's other areas).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Eschbach with the method/system of Eschbach and Cherry and Wang to include rendering a complement watermark at another location within the content where no data elements are present, wherein the complement watermark corresponds to a portion of the watermark not included in the masked watermark such that the complement watermark and the masked watermark form a complete watermark. One would have been motivated to determine whether a threshold amount of the non-invasive watermark can be printed in a white space of the document; and creating a secure copy of the document with the watermark (Eschbach: abstract).












Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham  can be reached on (571)270-5002. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.W./Examiner, Art Unit 2439                   



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439